Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  January 5, 2018                                                        Stephen J. Markman
                                                                                   Chief Justice

                                                                              Brian K. Zahra
                                                                      Bridget M. McCormack
  153980-1(88)                                                              David F. Viviano
                                                                        Richard H. Bernstein
                                                                             Kurtis T. Wilder
                                                                       Elizabeth T. Clement,
  _________________________________________                                             Justices


  In re Estate of JAMES ERWIN, SR.
  _________________________________________

  BEATRICE KING, Individually and as Personal
  Representative for the Estate of JAMES ERWIN,
  SR.,
               Appellant,
                                                  SC: 153980
  v                                               COA: 323387
                                                  Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN, and
  STACY ERWIN OAKES,
             Appellees.
  _________________________________________/

  In re Estate of JAMES ERWIN, SR.
  _________________________________________

  BEATRICE KING,
            Appellant,
                                                  SC: 153981
  v                                               COA: 329264
                                                  Saginaw PC: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN,
  STACY ERWIN OAKES, and DOUGLAS
  TAYLOR,
             Appellees.
  _________________________________________/
                                                                                                             2

       On order of the Chief Justice, the motion of the Probate and Estate Planning
Section of the State Bar of Michigan to file a brief amicus curiae on or before January 26,
2018, is GRANTED.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                       January 5, 2018
                                                                                    Clerk